United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-2517
                                   ___________

Frederick L. Pitchford,                 *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
Postal Service, (U.S.),                 *
                                        C [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: May 31, 2005
                                Filed: June 8, 2005
                                 ___________

Before SMITH, FAGG, and MAGILL, Circuit Judges.
                           ___________

PER CURIAM.

      Frederick L. Pitchford appeals the district court’s1 Federal Rule of Civil
Procedure 41(b) dismissal with prejudice of his case. We affirm.

       We conclude the district court did not clearly err in finding that Pitchford
intentionally disregarded a court order to attend a deposition: he failed to appear at
two scheduled depositions, and he disobeyed a specific court order to appear at the
second deposition after being warned--following his failure to appear at the first

      1
       The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.
scheduled deposition--that failure to comply with any court order would result in
dismissal. Thus, we conclude the district court did not abuse its discretion in
dismissing the action. See Hunt v. City of Minneapolis, 203 F.3d 524, 527 (8th Cir.
2000) (clear error standard of review); cf. First Gen. Res. Co. v. Elton Leather Corp.,
958 F.2d 204, 206 (8th Cir. 1992) (per curiam) (reviewing Rule 41(b) dismissal for
abuse of discretion, and finding dismissal justified where district court twice ordered
plaintiffs to respond to discovery requests, provided them extensions, and expressly
warned that failure to respond would result in dismissal). We also find no abuse of
discretion in the district court’s denial of Pitchford’s postjudgment motions. See
Middleton v. McDonald, 388 F.3d 614, 616 (8th Cir. 2004) (Rule 60(b) motions);
Flannery v. Trans World Airlines, Inc., 160 F.3d 425, 428 (8th Cir. 1998) (Rule 59(e)
motions).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-